Citation Nr: 0734134	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  03-33 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for psoriasis.  

2.  Entitlement to service connection for a digestive 
disability, to include hiatal hernia and gastroesophageal 
reflux disease (GERD).  

3.  Entitlement to a compensable rating for a bilateral 
salivary gland disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to December 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim for service 
connection for psoriasis, denied the veteran's claim for 
service connection for a stomach disability, and continued a 
noncompensable disability rating for a bilateral salivary 
gland disorder.  The Board denied the veteran's claims in a 
November 2005 decision.  In August 2006, the Board made the 
decision to vacate the November 2005 decision and address the 
veteran's claims on a de novo basis.      


FINDINGS OF FACT

1.  The claim for service connection for psoriasis was 
previously denied in a March 1997 RO decision.  The veteran 
did not appeal that decision.

2.  Evidence received since the last final decision for 
service connection for psoriasis in March 1997 includes 
evidence which is cumulative or redundant, and which is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran's current digestive disability, to include 
hiatal hernia and GERD, first manifested after his separation 
from service and are unrelated to his service or to any 
incident therein.

4.  The veteran's bilateral salivary gland disorder is 
characterized by sialolithiasis of the bilateral 
submandibular glands and surgical removal of the bilateral 
submandibular glands.   




CONCLUSIONS OF LAW

1.  The March 1997 RO decision that denied service connection 
for psoriasis is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).  

2.  New and material evidence has not been received to reopen 
the claim for service connection for psoriasis.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2000). 

3.  The veteran's current digestive disability, to include 
hiatal hernia and GERD, was not incurred in or aggravated by 
his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

4.  The criteria for a rating in excess of 0 percent for a 
bilateral salivary gland disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7203 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a March 1997 rating decision, the RO denied the veteran's 
claim for service connection for psoriasis.  The RO declined 
to reopen the veteran's claim in August 2002.  While the RO 
found that new and material evidence had not been submitted 
to reopen the veteran's claim for service connection for 
psoriasis, the Board must still consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  

In a decision dated in March 1997, the RO denied the 
veteran's claim for service connection for psoriasis.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Thus, the March 1997 rating decision 
became final because the appellant did not file a timely 
appeal.  

The claim for entitlement to service connection for psoriasis 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The veteran 
filed this application to reopen his claim in December 2000.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that bears directly and 
substantially upon the specific matter under consideration, 
and which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened.  38 
C.F.R. § 3.156(a) (2000).  The Board notes, as an aside, that 
the definition of "new and material evidence" has been 
changed, but the latest definition only applies to 
applications to reopen a finally decided claim received by VA 
on or after August 29, 2001; thus, this change does not apply 
to the instant case because the claim to reopen was received 
before that date.  See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001); 38 C.F.R. § 3.156(a) (2007).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, post-
service private medical records, and the veteran's 
statements.  The RO found that there was no evidence of 
psoriasis in service or that the veteran's psoriasis was 
related to service, and the claim was denied.  

The veteran applied to reopen his claim for service 
connection for psoriasis in December 2000.  The Board finds 
that the evidence received since the last final decision does 
not bear directly and substantially upon the specific matter 
under consideration, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

Newly received evidence includes lay statements dated from 
February 2001 to March 2001.  These statements indicate that 
the veteran has suffered from psoriasis since 1977 or 1981.  
There is no evidence that the veteran was treated for 
psoriasis in service.  

Other newly submitted evidence includes an undated letter 
from a private physician stating that the veteran was first 
diagnosed with and treated for psoriasis in May 1983.  The 
physician does not relate the veteran's psoriasis to service.   

Additional newly submitted evidence includes VA medical 
records dated from October 2002 to June 2003 and February 
2006 to August 2006.  These records show that the veteran 
received intermittent treatment for psoriasis.  The records 
do not show evidence that the veteran was treated for 
psoriasis in service or that the psoriasis is related to his 
period of active service.    

Although the additionally submitted lay statements, private 
medical record, and VA medical records are new, in the sense 
that they were not previously submitted to agency 
decisionmakers, they are not material.  This evidence is 
cumulative or redundant, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  The claim can 
therefore not be opened on the basis of this evidence.  
38 C.F.R. § 3.156(a).  
  
Although the veteran has submitted new evidence that was not 
before the RO in March 1997, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence and based 
on this analysis, it is the determination of the Board that 
new and material evidence has not been submitted with regard 
to the claim for service connection for psoriasis since the 
March 1997 rating decision because no competent evidence has 
been submitted showing that the veteran was treated for 
psoriasis in service or that his psoriasis is related to 
service.  Thus, the claim for service connection for 
psoriasis is not reopened and the benefits sought on appeal 
remain denied.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including ulcers, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

Service medical records are negative for complaints of or 
treatment for any hiatal hernia or GERD.  Likewise, there is 
no showing of ulcers within the first post-service year.  
Since there were no recorded complaints during a two-year 
period of service, the Board finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).    

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
stomach disability.  38 C.F.R. § 3.303(b).  The first post-
service evidence of record of symptoms relating to any hiatal 
hernia or GERD is a November 1995 VA medical report where the 
veteran was found to have a history of gastroesophageal 
reflux disease (GERD).  In a January 1998 VA medical report, 
the veteran complained of getting heartburn periodically.  
The physician diagnosed him with GERD.  

On VA examination in February 2000, the veteran complained of 
dysphagia, especially with solids.  He reported having 
indigestion and heartburn on a frequent basis.  He had 
substernal pressure that went down into the left arm and into 
his fingers.  There was no hematemesis or melena.  He 
reported regurgitating from time to time and stated that it 
felt like "hot water."  He also reported vomiting that 
could be generally controlled by what he ate.  An upper 
gastrointestinal series showed previous 
gastroplasty/intestinal bypass surgery by history, and the 
gastric remnant was shown to be extremely small in size.  
There was also a small sliding hiatal hernia associated with 
mild gastroesophageal reflux, free flow of contrast from the 
gastric remnant through the enterostomy into the small bowel 
without obstruction, and non-specific thickening of the 
mucosal folds in the gastric remnant.  Diagnostic 
considerations included bile reflux gastritis.  

On VA examination in March 2001, the veteran complained of 
difficulty swallowing solid foods, constant pain in the 
epigastric lower mid-sternum area that was eased with 
belching or sitting forward, chronic melena, and constant 
reflux daily, especially after eating or laying down.  
Examination revealed a soft abdomen with positive bowel 
sounds without any masses or hepatosplenomegaly.  There was 
mild epigastric tenderness upon deep palpation with no 
rebound or rigidity noted.  The examiner diagnosed the 
veteran with GERD with esophagitis and a hiatal hernia with 
mild gastroesophageal reflux and reflux gastritis.  He opined 
that there was no relationship between the GERD and bilateral 
salivary gland disorder, and that the dysphagia was a direct 
result of the hiatal hernia with gastroesophageal reflux 
rather than the bilateral salivary gland disorder.  

VA medical records dated from April 2000 to July 2000 and 
February 2004 to August 2005 show that the veteran received 
intermittent treatment for GERD and acute indigestion.  At no 
time did any treating provider relate the veteran's GERD to 
his period of active service.   

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
veteran's current stomach disability.  In addition, ulcers 
(or any other stomach disability) were not diagnosed within 
one year of separation, so presumptive service connection for 
a digestive disability is not warranted.  

The veteran contends that his current digestive disability is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's stomach disability is in November 1995, 
approximately 16 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's 
digestive disability developed in service.  Therefore, the 
Board concludes that the digestive disability was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The veteran contends that he is entitled to a compensable 
rating for his service-connected bilateral salivary gland 
disorder.  

A bilateral salivary gland disorder is evaluated using 
criteria found at 38 C.F.R. § 4.114, DC 7203, the diagnostic 
code that provides for stricture of esophagus.  Under DC 
7203, a 30 percent rating is assigned when there is moderate 
stricture of esophagus.  A 50 percent rating is assigned when 
there is severe stricture of esophagus, permitting liquids 
only.  An 80 percent rating is assigned when there is 
stricture of esophagus that permits passage of liquids only, 
with marked impairment of general health.  38 C.F.R. § 4.114, 
DC 7203.    

On VA examination in March 2001, the veteran reported 
undergoing a resection of the left submandibular gland and 
calculi.  He complained of problems of intermittent fullness 
of the right submandibular gland with occasional tenderness.  
He stated that he had difficulty swallowing solid foods and 
had to cook his food to a soft, mushy consistency in order to 
swallow it.  He reported not having problems swallowing 
liquids.  Examination revealed a supple neck with full range 
of motion.  There was no adenopathy.  There was a well-healed 
surgical scar over the left submandibular area.  The right 
submandibular gland appeared to be somewhat full but not 
inflamed.  It was slightly tender to the touch with palpable 
small, round, hard nodules consistent with multiple calculi.  
The examiner diagnosed the veteran with status post resection 
left submandibular gland, secondary to multiple calculi with 
positive post-operative findings of well-healed surgery and 
no residual effects.  He also diagnosed the veteran with 
chronic right submandibular gland calculi with positive 
clinical findings.  The examiner further found that the 
dysphagia was a direct result of the hiatal hernia with 
gastroesophageal reflux rather than the bilateral salivary 
gland disorder.  
  
VA records dated from February 2004 to August 2005 show that 
the veteran received intermittent treatment for his right 
salivary gland disorder.  In a July 2004 medical record, the 
veteran was diagnosed with sialolithiasis of the right 
submaxillary gland.  He underwent removal of his right 
submandibular gland in November 2004.   

Clinical records do not demonstrate that the veteran has any 
stricture of the esophagus.  Additionally, the evidence of 
record suggests that the veteran's dysphagia was a result of 
the hiatal hernia with gastroesophageal reflux rather than 
the bilateral salivary gland disorder.  The medical evidence 
shows that the veteran has sialolithiasis of the bilateral 
submandibular glands and had his submandibular glands removed 
surgically, but there is no evidence to show moderate 
stricture of the esophagus.  Accordingly, he is not entitled 
to an increased rating for his bilateral salivary gland 
disorder.  38 C.F.R. § 4.114, DC 7203.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's bilateral salivary gland disorder does not 
warrant a compensable rating.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2001; a rating 
decision in August 2002; a statement of the case in October 
2003; and a supplemental statement of the case in December 
2003.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  







ORDER

The application to reopen the claim for service connection 
for psoriasis is denied.  

Service connection for a digestive disability, to include 
hiatal hernia and GERD, is denied.  

A compensable rating for a bilateral salivary gland disorder 
is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


